DETAILED ACTOIN

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9 are pending and are under examination

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is indefinite in the recitation of Tregs that are “Foxp+”.  The specification does not discloses the term Foxp, but does disclose Tregs that are FoxP3+.  The term Foxp does not refer to a specific marker, but rather represents a family of transcription factors including members such as FoxP1, FoxP2, or FOxP3.  It is unclear if the claims are intended to encompass Tregs expressing any type of Foxp transcription factor, or whether the recitation of FoxP is meant to refer to a specific transcription factors, such as the FoxP3 as disclosed in the specification.  For the purposes of examination, the claims are being interpreted to encompass FoxP3+ Tregs.
Claim 3 is indefinite in the recitation of TGF-1.  Transforming growth factors exist as different type such as TGF-1, but there is no “TGF-1” known in the art. The instant specification does not define TGF-1, but discloses on page 10 the use of TGF-B1.  For the purposes of examination the claim is being interpreted to refer to TGF-1.   

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s)1-3 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20150110761.
The ‘761 publication teaches a method of treating or preventing kidney transplant rejection in a human patient comprising administering 107 to 1011 Tregs (see pages 1-2, in particular).  The ’761 publication teaches administration of the Tregs in combination with other supportive immunosuppression regimens such as sirolimus (i.e. a different kidney transplantation rejection compound, see pages 2-3 in particular). The ‘761 publication teaches human Tregs obtained from the recipient (i.e. autologous Tregs) and that they are CD4+CD25+CD127-/lo FoxP3+ (see page 1-2 and 5 in particular). The ‘761 publication teaches ex-vivo expansion of the Tregs in the presence of donor B cells, as well as IL-2, and anti-CD3, CD28, i.e. expanding and “modifying” the Tregs, see page 1, in particular).  The ‘761 publication also teaches ex vivo expansion occurs in the presence of human serum, which inherently comprises TGF-1 (see page 4 or 9, in particular).  The ‘761 publication teaches said Tregs in saline or PBS (i.e. a pharmaceutically acceptable carrier, see page 1, in particular). The ‘761 publication teaches obtaining the Tregs from peripheral blood of the recipient. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20150110761, in view of US 2014/0170176.
The teachings of the ‘761 publication are described above, and make obvious a method of treating and preventing kidney transplantation rejection in a human subject 1).
The ‘761 publication does not explicitly teach the amounts of Treg cells/kg of body weight for treatment.
However, optimization of the dose of Tregs would be well within the purview of the ordinary artisan.  For example, administering 107 Tregs, as suggested by the ‘761 publication, to a subject having average weight of 70kg would be on the order of 105 Tregs/kg body weight, while 109 Tregs as also suggested by the ‘761 publication, would be equivalent to about 107 Tregs/kg body weight. Thus, the doses of Tregs suggested by the ‘761 publication would broadly overlap with the doses recited in the present claims. 
 See also the ‘176 publication which teaches immune suppressive doses of CD4+CD25+FoxP3+CD127low Treg from 1 x 106 to 1.1 x 107, 2 x 106 to 8 x 106, 4 x 106 to 7 x 106, or from 5 x106 to 7 x 106 per kg of body weight. The ‘176 publication also teaches pharmaceutical carriers for Tregs of glucose/dextrose solution, or Ringer’s, and including TGF-1 to stimulate the Tregs (see the claims, in particular).  Thus, it would also be obvious to use the cell doses per kg as taught in the ‘176 publication.  Optimizing effective cell dosage would be routine. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Furthermore, selecting from known pharmaceutical carriers and stimulators for use with Tregs would involve choosing among a finite number of predictable options which could be pursued with a reasonable expectation of success. A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense (see KSR International Co. V. Telefex Inc 82 USPQ2d 1385).  

Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20160169891, in view of US 2008/0131445 and US 2014/0170176.
The ‘891 publication teaches a method of treating or preventing kidney transplant rejection in a mammalian subject comprising administering to the subject Tregs cells in a pharmaceutical carrier (See page 4-5, in particular). The ‘891 publication teaches carriers such as Ringer’s solution (see page 4, in particular). The ‘891 publication teaches that the Treg cells are CD4+CD25+ CD127low and FoxP3+ (see page 1, in particular).  The ‘891 publication teaches obtaining the Tregs from PBMC (see page 2, in particular). The ‘891 publication further teaches administration of another bioactive factor such as immunosuppressive drugs (see page 4, in particular).  The ‘891 publication further teaches expanding the Treg cells with IL-2, serum (which inherently comprises TGF-1) and anti-CD3/CD28 (i.e. “modifying”, see page 11, in particular). 
The ‘891 publication does not explicitly teach autologous Tregs or the Treg dose.
The ‘445 publication teaches a similar method of treating or preventing transplant rejection comprising administering to a subject Treg cells that are CD4+CD25+CD127low/- and FoxP3+ (see paragraph page 9).  The ‘445 publication teaches using autologous Treg cells and cells from PBMC (see page 9).  The ‘445 publication teaches expanding Tregs cells in the presence of anti-CD3, and-CD28, IL-2 and TGFbeta (see page 2, in particular).  The ‘445 publication teaches administration of approximately 107 to 1011 Treg cells (see page 18, in particular).  
Therefore, it would be prima facie obvious to optimize the dose of Tregs using the parameters of the ‘445 publication.  For example, administering 107 Tregs, as suggested by the ‘445 publication, to a subject having average weight of 70kg would be on the order of 105 Tregs/kg body weight, while 109 Tregs as also suggested by the ‘445 publication, would be equivalent to about 107 Tregs/kg body weight. Thus, the doses of Tregs suggested by the ‘445 publication would broadly overlap with the doses recited in the present claims. 
 See also the ‘176 publication which teaches immune suppressive doses of CD4+CD25+FoxP3+CD127low Treg from 1 x 106 to 1.1 x 107, 2 x 106 to 8 x 106, 4 x 106 to 7 x 106, or from 5 x106 to 7 x 106 per kg of body weight. The ‘176 publication also teaches pharmaceutical carriers for Tregs of glucose/dextrose solution, or Ringer’s and 1 (see the claims, in particular).  Thus, it would also be obvious to use the cell doses per kg as taught in the ‘176 publication.  Optimizing effective cell dosage would be routine. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Furthermore, selecting from known sources of Tregs such as using autologous Tregs as taught in the ‘445 publication would involve choosing among a finite number of predictable options which could be pursued with a reasonable expectation of success. A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense (see KSR International Co. V. Telefex Inc 82 USPQ2d 1385).  

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9,192,628 in view of US 20150110761 and US 20160169891. 
The ‘628 patent claims a pharmaceutical formulation comprising human ex vivo expanded autologous regulatory T CD4+CD25+FoxP3+CD127low T cells that have been stimulated with anti-CD3, CD28, TGF-1, and IL-2 (i.e. modified), and a pharmaceutically acceptable carrier.  The ‘628 patent claims amounts of the Tregs per kg/body weight identical to the claimed amounts, obtaining the Tregs from peripheral blood of a human, and a carrier that is glucose/dextrose solution.  While the ‘628 patent does not claim using the Tregs for treatment of kidney transplant rejection, this is a well known use of such Treg populations as taught by the ‘761 and ‘891 publications.  Therefore, it would be obvious to administer the Tregs claimed in the ‘628 patent to a human patient to treat or prevent kidney transplant alone or with other immunosuppressive agents, as taught by the ‘761 and ‘891 publications.
 
No claim is allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY E JUEDES whose telephone number is (571)272-4471.  The examiner can normally be reached on M-F 7-3:30.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Amy E. Juedes						
Patent Examiner								
Technology Center 1600

/AMY E JUEDES/Primary Examiner, Art Unit 1644